DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Behravan et al (US 2020/0281012).

Regarding claim 1: Behravan discloses a method of transmitting a scheduling request, applied to user equipment, comprising: 
determining whether there is an overlap in time-domain between a physical uplink control channel transmission for a scheduling request corresponding to a first logical channel and a second operation of the user equipment (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the second operation in this case is the scheduled data transmission in step 160 of Figure 5A); and 
transmitting, in response to that there is the overlap, the scheduling request corresponding to the first logical channel through a physical uplink control channel and suspending the second operation (see step 175 of Figure 5A and [0036], for example, which preempts PUSCH to send SR”).

Regarding claim 15: Behravan discloses a method of transmitting a scheduling request, applied to user equipment, comprising: 
determining whether a physical uplink control channel (PUCCH) resource for transmitting a scheduling request by the user equipment overlaps with an uplink shared channel (UL-SCH) resource (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; see [0036], for example); and 
performing, in response to that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource, a PUCCH transmission for the scheduling request or an overlapped UL-SCH transmission (see step 175 of Figure 5A, step 185 of Figure 5B, and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”).

Regarding claim 18: Behravan discloses a method of transmitting a scheduling request, applied to user equipment, comprising: 
determining whether a physical uplink control channel (PUCCH) resource for transmitting a scheduling request by the user equipment overlaps with an uplink shared channel (UL-SCH) resource (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; see [0036], for example); and 
de-prioritizing, in response to that the PUCCH resource for transmitting the scheduling request by the user equipment overlaps with the UL-SCH resource, a PUCCH transmission for the scheduling request or an overlapped UL-SCH transmission (see step 175 of Figure 5A, step 185 of Figure 5B, and [0036], for example, which disclose “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; transmitting one or the other of the SR and the PUSCH later is reasonably interpreted as de-prioritizing that transmission).

Regarding claim 2: Behravan discloses the limitations:  
receiving, before determining whether there is the overlap, first configuration information which is sent by a base station and indicates a preset logical channel (the UE receives configuration information on the priority of one or more logical channels (thus identifying at least one preset logical channel); see [0036], for example: “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources…The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)”; see also [0060], for example: “SR configuration can be configured by Radio Resource Control (RRC) signaling or other higher layer signaling”); 
determining, in response to that there is the overlap, whether the first logical channel is the preset logical channel (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”; that is, the logical channel to which the SR corresponds is comparted to another logical channel one of the “certain logical channels”); 
transmitting, in response to that the first logical channel is the preset logical channel, the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after”); and 
performing, in response to that the first logical channel is not the preset logical channel, the second operation (see [0036], for example, which indicates that “if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send otherwise waits until the ongoing PUSCH transmission is over and send SR after”; the ongoing PUSCH transmission is the second operation).

Regarding claim 3: Behravan discloses the limitations: 
receiving, before determining whether there is the overlap, second configuration information which is sent by a base station and indicates whether the user equipment is configured with a preset function (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR and it is configured using semi-static signaling); 
determining, in response to that there is the overlap, whether the user equipment is configured with the preset function (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the UE uses the configuration to determine if preemption is allowed (whether the UE is configured with the preset function)); 
transmitting, in response to that the user equipment is configured with the preset function, the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions always preempt an ongoing PUSCH transmission”; if preemption is allowed, the SR is transmitted by preempting (suspending) the PUSCH transmission); and 
performing, in response to that the user equipment is not configured with the preset function, the second operation (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; clearly, when the configuration indicates that the UE is not allowed to preempt the PUSCH transmission, the UE does not perform preemption and transmits the SR after the ongoing PUSCH is finished).

Regarding claim 4: Behravan disclose the limitations: the second operation comprises at least one of: data transmission, corresponding to a second logical channel, that is performed through an uplink shared channel by the user equipment (the scheduled data transmission in step 160 of Figure 5A is data to be transmitted on an uplink shared channel (PUSCH) as indicated throughout; see [0036], for example; as indicated in at least [0039], the data transmission is mapped to a second logical channel); or 31Attorney Docket No. 15131.0019 monitoring, by the user equipment, a frequency of a second cell than a current cell during a measurement gap, wherein the measurement gap is a lasting duration of monitoring the frequency of the second cell by the user equipment every time (this limitation is claimed in the alternative and thus not required as 

Regarding claim 5: Behravan discloses the limitation: determining whether there is the overlap comprises: determining whether there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and data transmission, corresponding to a second logical channel, that is performed through an uplink shared channel by the user equipment (see step 160 of Figure 5A, for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the second operation in this case is the scheduled data transmission in step 160 of Figure 5A; see also [0038]-[0039], for example, which indicates that transmissions from the UE may be associated with multiple different logical channels of different priorities; the ongoing transmission corresponds with an earlier SR and its corresponding logical channel as indicated in at least [0038] and [0039]).

Regarding claim 6: Behravan discloses the limitations: wherein transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation comprises: 
determining whether a priority of the first logical channel is higher than a priority of the second logical channel (disclosed throughout; see [0036], for example, which discloses “As an example, if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over The UE 30 typically does that if the SR request has a higher priority than PUSCH priority.”; further, see [0038]-[0039], for example, which disclose “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources. The first SR configuration is associated with at least a first logical channel or first group of logical channels, and the second SR configuration is associated with at least a second logical channel or group of logical channels. The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)…When a SR corresponding to the first logical channel is triggered (e.g., when the UE 30 determines that it has UL data that it needs to transmit and the data is mapped to first logical channel), the UE 30 determines a SR resource from the first set of SR resources such that a SR transmission by the UE 30 on that SR resource does not overlap in time with another ongoing UL transmission by the same UE 30, and transmits a SR on that SR resource. When a SR corresponding to the second logical channel is triggered (e.g., when the UE 30 determines that it has UL data that it needs to transmit and the data is mapped to second logical channel), the UE 30 determines an earliest available SR resource from the second set of SR resources, and transmits SR on that SR resource. If the UE 30 has an ongoing UL transmission that overlaps in time with the earliest available SR resource, the UE 30 transmits the SR on that SR resource by preempting the ongoing UL transmission”; thus, the ongoing transmission (corresponding to the first logical channel with a lower priority) is preempted when an SR corresponding to the second logical channel with higher priority is available to be transmitted; the UE compares the priorities of the first and second logical channels to make this decision); and 
transmitting, in response to that the priority of the first logical channel is higher than the priority of the second logical channel, the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the data transmission corresponding to the second logical channel through the uplink shared channel (disclosed throughout; see [0036], for example, which discloses “As an example, if the SR corresponds to certain logical channels with high priority, the UE 30 preempts PUSCH to send SR, and otherwise waits until the ongoing PUSCH transmission is over and send SR after. The UE 30 typically does that if the SR request has a higher priority than PUSCH priority.”).

Regarding claim 7: Behravan discloses the limitations: wherein determining whether there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and the data transmission, corresponding to the second logical channel, that is performed through the uplink shared channel by the user equipment comprises: 
determining whether all of first transmission opportunities within a preset duration and/or of a first number overlap with a second number of second transmission opportunities, wherein the first transmission opportunities are for transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and the second transmission opportunities are for the data transmission corresponding to the second logical channel through the uplink shared channel (see step 160 of Figure 5A and [0034], for example; as indicated in [0031], “When data that needs to be transmitted arrives at the transmit buffer of the UE 30, the UE 30 sends a SR to the base station 20 on the PUCCH”; further, as indicated in [0036], the SR corresponds to a logical channel; the scheduled data transmission in ; and 
determining, in response to that the determination result is YES, that there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and the second operation of the user equipment (see Figure 5A and [0034] and [0036], for example; the SR and ongoing transmission on the PUSCH overlap and thus a determination of whether to preempt the PUSCH transmission is made).

Regarding claim 10: Behravan discloses the limitations: receiving, before determining whether there is the overlap, third configuration information sent by a base station (the UE receives first and second SR configuration information for different sets of one or more logical channels; see [0038]: “a UE 30 can be configured with a first SR configuration corresponding to a first set of SR resources and a second SR configuration corresponding to a second set of SR resources…The second logical channel (or logical channel group) has higher priority than the first logical channel (or logical channel group)”); and determining the second logical channel based on the third configuration information (the second logical channel (corresponding to the ongoing PUSCH transmission) is mapped to a logical channel as indicated in [0038] and [0039]; the overlapping ongoing PUSCH transmission is one that corresponds to the lower priority 

Regarding claim 16: Behravan discloses the limitations: wherein performing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: performing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-SCH resource and the user equipment is configured with a preset function, the PUCCH transmission for the scheduling request and suspending the overlapped UL-SCH transmission (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR).

Regarding claim 17: Behravan discloses the limitations: wherein performing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: performing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-S CH resource and the user equipment is not configured with a preset function, the overlapped UL-SCH transmission and suspending the PUCCH transmission for the scheduling request (see [0058], which describes static signaling 

Regarding claim 19: Behravan discloses the limitations: wherein de-prioritizing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: de-prioritizing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-SCH resource and the user equipment is configured with a preset function, the overlapped UL-SCH transmission (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR; clearly, when preemption is performed, the overlapped and ongoing PUSCH transmission is de-prioritized (by being transmitted later)).  

Regarding claim 20: Behravan discloses the limitations: wherein de-prioritizing the PUCCH transmission for the scheduling request or the overlapped UL-SCH transmission comprises: de-prioritizing, in response to that the PUCCH resource for transmitting the scheduling request overlaps with the UL-SCH resource and the user equipment is not configured with a preset function, the PUCCH transmission for the scheduling request (see [0058], which describes static signaling that determines whether a UE preempts ongoing PUSCH transmissions to transmit an SR; “semi-static signaling may be used to indicate whether the UE 30 is allowed to preempt an ongoing PUSCH transmission to transmit an SR. If allowed, an SR can in such a case always preempt an ongoing PUSCH transmission”; the preset function is the static configuration of preempting an ongoing PUSCH transmission to transmit an SR; clearly, when the configuration indicates that the UE is not allowed to preempt the PUSCH transmission, the UE does not perform preemption and transmits the SR after the ongoing PUSCH is finished; clearly, when preemption is not performed, the SR transmission is de-prioritized (by being transmitted later)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al (US 2020/0281012) in view of Wang et al (US 2020/0367265).

Regarding claim 8:  Behravan discloses the limitations of parent claim 7, as indicated above.  Behravan is silent regarding the limitations of claim 8 of wherein transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation comprises: instructing, via a media access control layer, a physical layer to transmit the scheduling request corresponding to the first logical channel through the physical uplink control channel at one of the second number of second transmission opportunities which meets a first preset condition, instead of instructing the physical layer to perform the data transmission corresponding to the second logical channel through the uplink shared channel at the one of the second number of second transmission opportunities which meets the first preset condition.  However, Wang discloses a similar system where a scheduling request preempts an ongoing uplink transmission.  Further, in Wang, the MAC layer instructs the physical layer to transmit the SR on the PUCCH instead of the PUSCH as indicated in at least [0272].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to use the MAC and physical layers as indicated in Wang for communicating the SR and or the PUSCH.  The rationale for doing so would have been to utilize standard layers such as MAC and physical .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al (US 2020/0281012) in view of Lindstrom et al (US 2011/0092201).

Regarding claim 11: Behravan disclose the limitations of parent claim 1, as indicated above.  Behravan does not disclose the limitations of claim 11 as the second operation in Behravan is an ongoing transmission.  However, Lindstrom discloses the limitations of claim 11 of: wherein determining whether there is the overlap comprises: 33Attorney Docket No. 15131.0019
determining whether there is an overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and monitoring a frequency of a second cell other than a current cell during a measurement gap by the user equipment, wherein the measurement gap is a lasting duration of monitoring the frequency of the second cell by the user equipment every time (disclosed throughout; see Figure 2 and [0041], for example, which states “the present invention comprises a method and an arrangement for priority handling between a measurement gap procedure and an uplink data transmission procedure in a telecommunications network as illustrated in FIG. 1. The improved solution of the UE 14 behaviour for transmissions overlapping with measurement gaps is achieved according to an embodiment by detecting an active measurement gap and receiving data into a transmission buffer of the UE 14”; see also [0004], which describes the duration of monitoring for the measurement gap pattern); and 
wherein transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel and suspending the second operation comprises: 
suspending monitoring the frequency of the second cell than the current cell during the measurement gap (disclosed throughout; see Figure 2 and [0047], which state “when the data that triggers the uplink data transmission procedure belongs to a logical channel with higher priority value than a preset threshold value, the UE 14 proceeds 26 with the uplink data transmission procedure and cancels 28a the measurement gap procedure”), and 
transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel (disclosed throughout; see Figure 2 and [0047], which state “when the data that triggers the uplink data transmission procedure belongs to a logical channel with higher priority value than a preset threshold value, the UE 14 proceeds 26 with the uplink data transmission procedure and cancels 28a the measurement gap procedure”; see also [0016] and [0048], which indicate that the uplink data transmission procedure includes transmitting a scheduling request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to preempt measurement gaps to transmit a high priority SR for an uplink transmission as suggested by Lindstrom.  The rationale for doing so would have been to avoid worst case scenarios such as connection dropping when measurements are always prioritized over SR transmission as suggested by Lindstrom in [0026].

Regarding claim 12: Behravan discloses the limitations: wherein determining whether there is the overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and monitoring the frequency of the second cell other than the current cell during the measurement gap by the user equipment comprises: 
determining whether all of first transmission opportunities within a preset duration and/or of a first number overlap with a third number of measurement gaps, wherein the first transmission opportunities are for transmitting the scheduling request corresponding to the first logical channel through the physical uplink control channel (see the combination of Behravan and Lindstrom above; a first number (one) of scheduling request transmission opportunities overlaps with a second number (one) of measurement gaps); and 
determine, in response to that the determination result is YES, that there is the overlap in time-domain between the physical uplink control channel transmission for the scheduling request corresponding to the first logical channel and the second operation of the user equipment (see the combination of Behravan and Lindstrom above; the SR and transmission gap overlap ; see [0041] of Lindstrom, for example).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al (US 2020/0281012) in view of Lindstrom et al (US 2011/0092201) in view of Wang et al (US 2020/0367265).

Regarding claim 13:  Behravan, modified, discloses the limitations of parent claim 12, as indicated above.  Behravan is silent regarding the limitations of claim 13 of wherein suspending the second operation comprises: instructing, via a media access control layer, a physical layer to transmit the scheduling request corresponding to the first logical channel through the physical uplink control channel during one of the third number of measurement gaps which meets a third preset condition; and transmitting, via the physical layer, the scheduling request corresponding to the first logical channel through the physical uplink control channel during the one of the third number of measurement gaps which meets the third preset condition.  However, Wang discloses a similar system to the above combination of Behravan and Lindstrom.  Further, in Wang, the MAC layer instructs the physical layer to transmit the SR on the PUCCH instead of the PUSCH as indicated in at least [0272].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Behravan to use the MAC and physical layers as indicated in Wang for communicating the SR and or performing the measurement.  The rationale for doing so would have been to utilize standard layers such as MAC and physical to compartmentalize various communication functions and simplify the implementation of the devices.

Allowable Subject Matter
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0196327 to Zhang et al discloses a method for transmitting scheduling requests, status reports and prioritizing logical channels.  
US 2020/0008227 to Lee et al discloses a method for handling the case when SR resources of eMBB PUSCH/PUCCH and URLLC overlap with each other.  
US 2019/0261391 to Kundu et al discloses a method for handling overlapping of PUCCH and PUSCH for NR systems.  
US 2019/0230683 to Akkarakaran et al discloses a method for UCI transmission of overlapping uplink resources with repetition.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 17, 2022